Citation Nr: 0703456	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-03 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased rating for nonspecific 
headache syndrome (previously diagnosed as migraine 
headaches), currently rated as 10 percent disabling. 

2. Whether there exists an error with the calculation of the 
veteran's combined rating total percentage. 


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1973 to June 1980 and again from September 1983 to November 
1997. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  That decision granted a 10 percent rating for the 
veteran's headache disorder and also recharacterized the 
service-connected condition as nonspecific headache syndrome, 
previously diagnosed as migraine headaches.

The Board notes that the RO evaluated the veteran's claim 
that she should be afforded a higher combined total rating 
percentage as a "clear and unmistakable error (CUE)" claim. 
CUE claims, however, are only proper when evaluating a final 
decision. See 38 C.F.R. § 3.105. Here, the veteran timely 
perfected an appeal to the Board and therefore the issue of 
the propriety of the calculation of her combined total 
percentage is not limited to a finding of CUE. The claim has 
been accordingly recharacterized above.


FINDINGS OF FACT

1. The veteran's headaches are manifested by subjective 
complaints of frequent characteristic prostrating attacks 
averaging at least one in two months over the last several 
months.

2. As of March 4, 2003, the veteran was service-connected for 
six conditions with disability ratings of 30%, 30%, 10%, 10%, 
0%, and 0% respectively.

3. As of January 21, 2004, the veteran was service-connected 
for seven conditions with disability ratings of 40%, 30%, 
30%, 10%, 10%, 0% and 0% respectively.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating greater than 10 
percent for nonspecific headache syndrome (previously 
diagnosed as migraine headaches) have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a 
Diagnostic Code 8100 (2006). 

2. The veteran's combined total rating percentage as of March 
4, 2003 was correctly calculated as 60 percent. 38 C.F.R. § 
4.25 (2006).

3. The veteran's combined total rating percentage as of 
January 21, 2004 was correctly calculated as 80 percent. 38 
C.F.R. § 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on her behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Increased Rating (Migraines)

The veteran claims that the symptoms and pain from her 
migraines warrants a rating greater than 10 percent. 
Specifically, she claims that her migraines occur two to 
three times a week and can last up to two days causing 
extreme pain, nausea and overall bedridden illness. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The current 10 percent rating was assigned under Diagnostic 
Code 8100. Under this provision, a 10 percent rating is 
warranted for migraine headaches manifested by characteristic 
prostrating attacks averaging one in two months over the last 
several months. A 30 percent rating is warranted for migraine 
headaches manifested by characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months. A 50 percent rating is warranted for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).


Initially, it should be noted that the Board did consider all 
of the veteran's subjective descriptions of her condition, to 
include the severity and frequency of the headaches and the 
effect it has had on her daily life. As will be explained 
more thoroughly below, however, the veteran's contentions are 
in conflict with the evidence of record. Credibility is an 
adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the "inherent characteristics" of the veteran's statements 
are inconsistency.  

The veteran, for example, claims that her headaches occur 2 
to 3 times a week lasting anywhere from 8 hours to two days 
and are so severe that she is bedridden until they subside. 
At the same time, however, she also claims they mostly occur 
on the weekends. The record indicates that the veteran has a 
full-time job and there is no evidence her headaches have 
interfered with her employment. That is, there is no evidence 
of frequent absenteeism, poor performance or any other 
appreciable interference with her full-time job that would 
support the alleged frequency and severity of her headaches. 
The statement that her headaches occur only on the weekends 
is at odds with the alleged frequency and duration of the 
headaches. 

Her statements are also at odds with the medical evidence. 
For example, the veteran claims that she cannot take 
prescription medication because of her high blood pressure 
and therefore only treats her headaches with Motrin. Her 
outpatient treatment records, however, do not show that she 
had been prescribed any medications in recent years for her 
headaches.  There are no indications that she was medically 
advised not to take the prescription medications. The Board 
finds it inherently incredible that if the veteran's 
headaches were truly as severe as she claims, she would not 
try some type of prophylactic medications to prevent the 
headaches from occurring.  The last mention of any type of 
headache medication was in 1998, when she was using Midrin.  
None of the VA outpatient records from 2002 to the present 
show that she has attempted any medication usage for her 
headaches, or, for that matter, that any treating medical 
professional felt her headache disorder severe enough to 
prescribe such medications.

Moreover, the VA outpatient treatment records in general only 
show very scarce complaints and treatment sought for 
headaches.  The veteran did make some complaints in 2002 and 
2003 (intermittently), but there is no indication she ever 
followed up with the recommendation for a neurological 
consult.  Since 2003, she mentions her headaches occasionally 
to medical professionals, but never reports anything like the 
frequency or severity she alleges on her statements to VA.  
The Board finds it inconceivable that if the veteran were 
indeed experiencing such severe headaches that leave her 
bedridden for days on end in severe pain that she would never 
bother to seek treatment over the past few years.  For these 
reasons, the Board also finds her statements are not entitled 
to much weight.

The veteran underwent VA examinations in April 2003 and May 
2004 to ascertain the severity of her condition. At the time 
of the April 2003 examination, the veteran complained of 
headaches "behind her eyes" occurring 3-1/2 times a week 
and lasting for up to three days, occurring mostly on the 
weekends. The examiner noted on examination no objective 
indications of migraines and believed there to be a 
relationship between her headaches and a psychiatric 
disorder. She was diagnosed with "nonspecific headache 
syndrome associated with depression" where the examiner 
opined as follows:

With respect to this lady's headache, I cannot agree 
that the symptoms described at the present time meet the 
current criteria for migraine without aura. The 
premonitory symptom which she described would not 
qualify for an aura. The diagnostic criteria for 
migraine require more than five attacks, the natural 
duration of which ranges from four to seventy-two hours. 
The headaches must include unilaterality, pulsation, 
moderate severity increased by activity, and 
prostration. I really do not believe that she meets 
these. The patient must have nausea, vomiting, 
phonophobia or photophobia, and there must be no 
confounding disorder. In my opinion, the dominant 
feature of this lady's examination is her depression...the 
most effective way of dealing with this lady's headache 
is to treat the depression.

The April 2003 VA examiner was unconvinced of the veteran's 
subjective description of her condition. Based on clinical 
tests, the examiner could not objectively confirm the 
veteran's claims regarding the severity of her headaches.

In short, the veteran claims that her headaches are so 
frequent and severe that she is bedridden at least 2 to 3 
times a week, but no objective evidence exists substantiating 
her claims. Because of the veteran's inconsistent statements 
and the lack of supporting contemporaneous objective 
evidence, the Board gives greater credence and weight to the 
contemporaneous medical records filed in this matter.  
Regardless of whether the veteran is purposely providing a 
false history or unintentionally doing so because of some 
other reason, the ultimate conclusion is that her statements 
are simply not credible evidence.  Moreover, to a large 
extent, as discussed above, there are objective documents 
that clearly refute her reported assertions of the severity 
of her condition. Because of the inconsistency, and the lack 
of any corroborating evidence, the Board finds that the 
veteran's statements have limited, if any, probative value.

The veteran also underwent a VA examination in May 2004 where 
the examiner noted the veteran's reported symptoms to include 
severe migraines two to three times per week lasting eight 
hours to two days in duration accompanied with nausea, 
vomiting and photophobia with light and noise sensitivity. 
The examiner noted the headaches are treated with Motrin and 
that she has been able to hold down a full time job. Unlike 
the April 2003 examiner, the May 2004 examiner did not seem 
to make any objective findings regarding the severity of the 
veteran's condition and diagnosed the veteran with migraines 
based solely on the information provided by the veteran. 

The Board does not find the May 2004 diagnosis probative. The 
April 2003 examiner fully detailed the veteran's asserted 
complaints, inconsistencies and objective findings in 
rendering his conclusion. In contrast, the May 2004 examiner 
merely renders a diagnosis based primarily on the veteran's 
subjective complaints without any clinical tests or objective 
findings. Although the Board is not questioning the 
competence of the May 2004 examiner, the opinion is not 
entitled to more weight merely because it is the more recent 
examination. Rather, the Board discounts its relevance 
because the diagnosis rendered was based significantly on the 
veteran's contentions, which, as explained above, have proven 
to be not credible. Cf. Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993). 

The probative medical evidence indicates the veteran rarely 
seeks outpatient treatment for her headaches and that she 
does not exhibit the typical symptoms characteristic for 
migraines. Rather, she has frequent headaches possibly 
associated with depression that she treats with non-
prescription medication. 

Accordingly, the Board finds that the medical evidence paints 
a picture of a mild disabling condition and, thus, a rating 
greater than 10 percent is not warranted in this case. There 
simply is no objective evidence supporting the severity or 
frequency described by the veteran and at least one medical 
professional has doubted whether the veteran has 
"migraines" at all. There is also no other applicable 
criteria that would warrant a greater rating.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
higher rating for the veteran's headaches.

Combined Rating Total Percentage

A June 2003 rating decision re-evaluated the severity of the 
veteran's six service-connected issues, granting increased 
ratings for two of her conditions, ichthyosis vulgaris and 
her headaches. In granting the increase, the RO indicated her 
combined total rating percentage also increased from 40 
percent to 60 percent, effective March 4, 2003.


During the pendency of this appeal, a July 2004 rating 
decision awarded the veteran service connection for an 
additional condition, mixed type urinary incontinence 
associated with hysterectomy with right salpingectomy, 
evaluated as 40 percent disabling, effective January 21, 
2004. The July 2004 rating decision recalculated the 
veteran's combined total rating percentage to 80 percent, 
effective January 21, 2004.

Thereafter, the veteran perfected her appeal to the Board 
regarding the propriety of the combined total rating 
percentage calculation. Because it is unclear whether the 
veteran is also disputing the most recent combined total 
rating percentage as of January 21, 2004, both calculations 
are reviewed here. The Board concludes the RO properly 
calculated the veteran's combined total rating percentage in 
its June 2003 and July 2004 rating decisions.

In general, combined total rating percentages are derived by 
a mechanical application of the combined ratings table. 
Specifically, combined total rating percentages are 
calculated using a combined ratings table developed from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less 
disabling condition, then by other less disabling conditions, 
if any, in the order of severity. 38 C.F.R. § 4.25. 

Table I of 38 C.F.R. § 4.25 is used by first arranging the 
disabilities in the exact order of their severity, beginning 
with the greatest disability and then combined with use of 
table I as indicated in § 4.25. Id.

Here, from March 4, 2003 to January 21, 2004, the veteran's 
disability ratings from most severe to least severe were as 
follows: 30%, 30%, 10%, 10%, 0% and 0%. From January 21, 2004 
the veteran's disability ratings from most severe to least 
severe are as follows: 40%, 30%, 30%, 10%, 10%, 0% and 0%. 

After the ratings are arranged in the exact order of their 
severity, the first two ratings will be combined by reading 
the degree of the first disability in the left column of 
Table I and the degree of the other in the top row. The 
figure appearing in the space where the column and row 
intersect will represent the combined value of the two. See 
id.  That exact number will then be combined with the third 
rating, similarly, by reading the higher number in the left 
column of Table I and the third rating in the top row. That 
exact number will then be combined with the fourth rating. 
The process continues until all ratings are combined. The 
final figure then will be converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward. Id.  

Accordingly, the values again from March 4, 2003 to January 
21, 2004 include 30, 30, 10, 10, 0 and 0. The first rating, 
30 percent, is read in the left column of Table I and the 
second rating, 30 percent, is read in the top row to indicate 
a combined rating of 51. 

That exact number, 51 percent, is then read in the left 
column of Table I and combined with the third rating, 10 
percent, read in the top row to indicate a combined rating of 
56.

56 percent is then read in the left column of Table I and 
combined with the fourth rating, 10 percent, read in the top 
row to indicate a combined rating of 60 percent. 

The fifth and sixth ratings are noncompensable and therefore 
do not change the combined rating. The final figure is 60 
percent and therefore need not be rounded upward or downward 
since it is divisible by 10. Clearly, the RO's calculation of 
60 percent for the veteran's combined total rating percentage 
from March 4, 2003 to January 21, 2004 is accurate.

Similarly, the veteran's combined rating of 80 percent from 
January 21, 2004 is accurate. The relevant values as of 
January 21, 2004 include 40, 30, 30, 10, 10, 0 and 0.

The first rating, 40 percent, is read in the left column of 
Table I and the second rating, 30 percent, is read in the top 
row to indicate a combined rating of 58. That exact number, 
58 percent, is then read in the left column of Table I and 
combined with the third rating, 30 percent, read in the top 
row to indicate a combined rating of 71.

71 percent is then read in the left column of Table I and 
combined with the fourth rating, 10 percent, read in the top 
row to indicate a combined rating of 74 percent. 74 percent 
combined with the fifth rating, 10 percent, indicates a 
combined rating of 77 percent.

The sixth and seventh ratings are noncompensable and 
therefore do not change the combined rating. The final figure 
is 77 percent and, when rounded to the nearest number 
divisible by ten, results in a combined total percentage 
rating of 80 percent. The RO's calculation of 80 percent for 
the veteran's combined total rating percentage from January 
21, 2004 is accurate.

In finding no error in the RO's calculation of the veteran's 
combined total percentage rating for either time period 
indicated, the Board finds no basis in which to grant the 
veteran a greater combined total percentage rating. 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Initially, the Board notes that the veteran was not sent a 
specific VCAA letter regarding her dispute with the 
calculation of her combined total percentage rating. A letter 
for this issue, however, was not necessary. The U. S. Court 
of Appeals for Veterans Claims has held that the statutory 
and regulatory provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of that 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of a combined 
disability rating. As discussed above, the Board finds that 
the veteran is receiving the correctly calculated combined 
total percentage rating available for her service-connected 
conditions under the applicable regulations. Therefore, 
because no reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

In regard to the veteran's increased rating claim, however, 
VCAA compliance is required and has been met. The notice 
requirements were met in this case by a letter sent to the 
veteran in March 2003.  That letter advised the veteran of 
the information necessary to substantiate her claim, and of 
her and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2005).  The 
letter told her to provide the needed information or evidence 
in her possession.  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and she was afforded a meaningful opportunity to participate 
effectively in the processing of her claims, and has in fact 
provided additional arguments at every stage.  

Since the RO assigned the 10 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
2003 and 2004.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's headaches since she was last examined. The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2003 VA examination report 
is thorough and supported by VA outpatient treatment records.  
There is no rule as to how current an examination must be, 
and the Board concludes the examinations in this case are 
adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to an increased rating for nonspecific headache 
syndrome (previously diagnosed as migraine headaches), 
currently rated as 10 percent disabling, is denied.

No error exists with the calculation of the veteran's 
combined rating total percentage, and the appeal is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


